DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed on August 12, 2021, with respect to objections to the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on August 12, 2021, with respect to objection to the claims have been fully considered and are persuasive.  The objection of claims 1, 4, 6-9, 15, 17, and 19 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on August 12, 2021, with respect to rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on August 12, 2021, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7, 9, and 10 has been withdrawn. 
Applicant’s arguments, see pages 3 and 4 of the remarks, filed on August 12, 2021, with respect to the rejection(s) of claims 1-5, 12, and 14-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. and/or Walley et al..
Applicant's arguments filed on August 12, 2021 have been fully considered but they are not persuasive. 
Regarding the double patenting rejections of claims 1, 2, 4-9, 12, 14, 17, and 20, The Applicant argued that a terminal disclaimer has been filed. However, no terminal . 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2014/0295774 A1), hereinafter “Wu”.
Regarding claim 1, Wu illustrates alternative transceiver circuits in different drawings, for example Figure 5 illustrates a transceiver circuit (500) comprising: an antenna (514) configured to send transmission signals and receive reception signals; a low noise amplifier (510) configured to amplify the reception signals from the antenna; a power amplifier (506) configured to amplify the transmission signals to the antenna; a hybrid transformer (transforming network 504) coupled to the low noise amplifier, the power amplifier, and the antenna, the hybrid transformer configured to isolate the reception signals from the transmission signals communicated simultaneously (paragraph [0027]); a feed-forward receiver path independent from the transforming network (504) connecting the antenna directly to the low noise amplifier; and a feed-forward transmitter path independent from the from the transforming network (504) and the feed-forward receiver path, the feed-forward transmission path connecting the power amplifier directly to the antenna. 
Regarding claim 14, claim 14 is a method claim and recites features similar to the apparatus claim 1 for the similar reasons described in claim 1 above.

Regarding claim 13, it is well kown in the art as shown in one of the the embodiments of Figures 1-4 when the transceiver circuit transmitting the transmission signals above a transmission power threshold and receiving the reception signals below a reception power threshold, the transceiver circuit (500) is configured to operate without using the feed-forward receiver path and the feed-forward transmitter path which do not include additional filters and switches as later recited in some of the dependent claims in order to reduce cost without adding additional circuits.
Claims 1-4 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walley et al. (US 2011/0127954 A1), hereinafter “Walley”.
Regarding claim 1, Walley illustrates alternative transceiver devices in different drawings, for example Figure 6 illustrates a transceiver device (108) comprising: an antenna configured to send transmission signals and receive reception signals (through a TX/RX isolation circuit 104, such as a TX/RX switch described in paragraph [0069]); a low noise amplifier (138) configured to amplify the reception signals from the antenna; a power amplifier (132) configured to amplify the transmission signals to the antenna; a hybrid transformer (see Figure 5 or 7, and paragraphs [0072] and [0073], wherein the coils or additional circuit(s) within the power TX and/or RX circuits 84 and 86 may function as a transformer for converting AC power or voltage to DC power or voltage) coupled to the low noise amplifier, the power amplifier, and the antenna, the hybrid transformer configured to isolate the reception signals from the transmission signals 
Regarding claim 14, claim 14 is a method claim and recites features similar to the apparatus claim 1 for the similar reasons described in claim 1 above.
Regarding claim 17, claim 17 is a non-transitory machine readable medium claim and recites features similar to the apparatus claim 1 for the similar reasons described in claim 1 above, wherein a memory is shown in the other embodiments of at lease Figures 9, 18, 19, and 24 to store machine-readable instructions executed by a processor, such as the processing module (112) shown in Figure 6 or a computer (600) shown in Figure 18.
Regarding claims 2, 15, 18, and 20, the feed-forward receiver path and the feed-forward transmitter path shown in Figure 6 are clearly indicated as separate paths or unshared components.
Regarding claim 3, as shown in Figure 6, wherein the feed-forward receiver path passes the reception signals from the antenna without signal loss otherwise associated with the power amplifier, a balancing impedance (impedance matching & rectify circuit 96 within the power receiver 86 shown in Figure 5) coupled to the hybrid transformer, or a combination thereof. 

Regarding claim 13, it is well kown in the art as shown in the embodiment of Figure 6 when the transceiver device(108) transmitting the transmission signals above a transmission power threshold and receiving the reception signals below a reception power threshold, the transceiver device (108) is configured to operate without using the feed-forward receiver path and the feed-forward transmitter path which do not include additional switches as later recited in some of the dependent claims in order to reduce cost without adding additional circuits.
Regarding claim 16, as shown in Figures 6 and 7, wherein the device (108) comprises the hybrid transformer coupled to the low noise amplifier (138), the power amplifier (132), the antenna, and a balancing impedance (impedance matching & rectify circuit 96 within the power receiver 86 shown in Figure 5).
Regarding claims 19, as shown in Figure 6, wherein the feed-forward receiver path is a direct path between the antenna and the low noise amplifier and the feed-forward transmitter path is a direct path between the power amplifier and the antenna.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walley in view of BEAUDIN et al. (US 2018/0226932 A1), hereinafter “Beaudin”.
Regarding claim 5 as applied to claim 1, Walley fails to show or teach that the transceiver device (108) further comprises a first plurality of switches selectively couples or decouples the feed-forward receiver path to ground, the low noise amplifier, or a combination thereof, and wherein a second plurality of switches selectively couples or decouples the feed-forward transmitter path to the ground, the power amplifier, or a combination thereof.
Beaudin illustrates a wireless device in Figure 1 including similar structures of an antenna (152), a power amplifier (134) in the transmit path (13), and a low noise amplifier (162) in the receive path (160) as shown in Walley’s transceiver device (108), Beaudin further illustrates the detailed switches (14) of Figure 1 shown in Figure 2 including a first plurality of switches (202, 205, 207) selectively couples or decouples the feed-forward receiver path (211) to the low noise amplifier (212), and wherein a second plurality of switches (202, 203, 206) selectively couples or decouples the feed-forward transmitter path (209) to the power amplifier (208).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to as taught by Beaudin to include two sets of switches into Walley’s transceiver device (108) to perform the 
Regarding claim 12 as applied to claim 1, Walley fails to show or teach that the feed-forward receiver path and the feed-forward transmitter path are configured to reduce insertion loss of the reception signals and the transmission signals to approximately 1 decibel.
Beaudin further teaches in paragraph [0054] that “adding a switch in front of the power amplifier (208) in the transmit signal path (209), degrades the 1dB compression measure by 0.5 dB, and the power added efficient (PAE) by -10% as a result of additional insertion loss after the output of the power amplifier.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to as taught by Beaudin by adding a switch in front of Walley’s power amplifier (132) in the feed-forward transmitter path so that the feed-forward receiver path and the feed-forward transmitter path may be able to reduce insertion loss of the reception signals and the transmission signals to approximately 1 decibel in order to improve the power efficiency or power ratio of Walley’s transceiver device (108).   

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9, 12, 14, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, and 12 of U.S. Patent No. 10,812,049. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed subject matters recited in claim 1 of the instant application are included in claim 1 of U.S. Patent No. 10,812,049, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 10,812,049 and used slightly different language in the claim. The claimed subject matters recited in claims 2 and 4-5 of the instant application are also included in claim 1 of U.S. Patent No. 10,812,049. The claimed subject matters recited in claims 6-9 of the instant application are also included in the combination of claims 1-6 of U.S. Patent No. 10,812,049. The claimed subject matter recited in claim 12 of the instant application is included in claim 8 of U.S. Patent No. 10,812,049. The claimed subject matters recited in claims 14 and 15 of the instant application are included in claim 9 of U.S. Patent No. 10,812,049, claim 14 of the instant application is broader than claim 9 of U.S. Patent No. 10,812,049 and used slightly different language in the claim. The claimed subject matters recited in claims 17 and 18 of the instant application are included in claim 12 of U.S. Patent No. 10,812,049, claim 17 of the instant application is broader than claim 12 of U.S. Patent No. 10,812,049 and used slightly different language in the claim. 
Although the conflicting claims (1/1, 14/9, and 17/12) are not identical, they are not patentably distinct from each other because the broader claims of the instant application would have been obvious in view of the narrow issued claims of the U.S. Patent No. 10,812,049 (see In re Emert, 124 F.3d 1458, 44USPQ2d 1149). 

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632